     Case 2:18-cv-10632-MWF-RAO Document 25 Filed 12/11/20 Page 1 of 6 Page ID #:146




1      Henry R. Fenton, State Bar No. 45130
       Dennis E. Lee, State Bar No. 164360
2      FENTON LAW GROUP, LLP
       1990 S. Bundy Drive # 777
3      Los Angeles, CA 90025
       Phone: 310-444-5244                                       12/11/2020
4      Fax: 310-444-5280
       hfenton@fentonlawgroup.com                                    smom
5      dlee@fentonlawgroup.com
6      Attorneys for Relator
       Arash Alborzi, M.D.
7
8                                  UNITED STATES DISTRICT COURT
9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11     UNITED STATES OF AMERICA ex               No. CV 18-10632 MWF (RAOx)
       rel. [UNDER SEAL],
12                                               RELATOR’S REQUEST FOR
                   Plaintiff[s],                 DISMISSAL OF ACTION; CONSENT
13                                               OF THE UNITED STATES AND THE
                          v.                     STATE OF CALIFORNIA;
14                                               STIPULATION RE UNSEALING OF
       [UNDER SEAL],                             CASE
15
                   Defendant[s].
16                                               [FILED UNDER SEAL PURSUANT TO
                                                 THE FEDERAL FALSE CLAIMS ACT
17                                               (31 U.S.C. §§ 3730(b)(2) AND (3) AND
                                                 THE CALIFORNIA FALSE CLAIMS
18                                               ACT (CA GOVT. CODE § 12650 ET
                                                 SEQ. ]
19
                                                 [LODGED CONCURRENTLY UNDER
20                                               SEAL: [PROPOSED] ORDER]
21
22
23
24
25
26
27
28
     Case 2:18-cv-10632-MWF-RAO Document 25 Filed 12/11/20 Page 2 of 6 Page ID #:147




1      Henry R. Fenton, State Bar No. 45130
       Dennis E. Lee, State Bar No. 164360
2      FENTON LAW GROUP, LLP
       1990 S. Bundy Drive # 777
3      Los Angeles, CA 90025
       Phone: 310-444-5244
4      Fax: 310-444-5280
       hfenton@fentonlawgroup.com
5      dlee@fentonlawgroup.com
6      Attorneys for Relator
       Arash Alborzi, M.D.
7
8                                UNITED STATES DISTRICT COURT
9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11     UNITED STATES OF AMERICA and            No. CV 18-10632 MWF (RAOx)
       the STATE OF CALIFORNIA ex rel.
12     ARASH ALBORZI, M.D.,                    RELATOR’S REQUEST FOR
                                               DISMISSAL OF ACTION; CONSENT
13                 Plaintiffs,                 OF THE UNITED STATES AND THE
                                               STATE OF CALIFORNIA;
14                        v.                   STIPULATION RE UNSEALING OF
                                               CASE
15     UNIVERSITY OF SOUTHERN
       CALIFORNIA; KECK SCHOOL OF
16     MEDICINE OF USC; USC VERDUGO            [FILED UNDER SEAL PURSUANT TO
       HILLS HOSPITAL; CONCORD                 THE FEDERAL FALSE CLAIMS ACT
17     HOSPITALIST GROUP; ELEVATE              (31 U.S.C. §§ 3730(b)(2) AND (3) AND
       HEALTH GROUP; and DOES 1 through        THE CALIFORNIA FALSE CLAIMS
18     10, inclusive,                          ACT (CA GOVT. CODE § 12650, ET
                                               SEQ.]
19                 Defendants.
                                               [LODGED CONCURRENTLY UNDER
20                                             SEAL: [PROPOSED] ORDER]
21
22
23
24
25
26
27
28
     Case 2:18-cv-10632-MWF-RAO Document 25 Filed 12/11/20 Page 3 of 6 Page ID #:148




1                               EST FOR DISMISS
                            REQUE             SAL BY ELATOR
                                                          R
2            Pursuant to Fed. R. Civ. P. 41(a)(2), qui tam plaintiff Arash Allborzi (the
3      “Relator”), hereby requests that
                                   t the Co
                                          ourt dismiss, withou prejudice,, the abovee-
4      captioned action (“this action”), and alll of his claaims agai st the defeendants in tthis
5      action, including but not lim
                                   mited to, hiss claims f or reasonable attorneyy’s fees, exxpenses
6      and costs pursuant to the Fed
                                   deral Falsee Claims A
                                                       Act (31 U.S.C. § 37300(d) and thhe
7      California False Claims Act (CA Gov’’t Code § 112652(c)( )) .
8
9      Dated: December 9, 2020              FEN
                                              NTON L W GRO P, LLP
10
11                                               /s/ Dennis E. Lee
                                            DENNNIS E. LEE
12                                          Attorneys for Relator rash Alborrzi
13
          CONSENT OF THE UNITED ST
                                 TATES OF AMERICA AND
                                                    D CALIFO
                                                           ORNIA
14
              In the interests of justtice, the Atttorney General of thhe United S
                                                                                 States of Am
                                                                                            merica
15
       (“United States”) and the Staate of Caliifornia, throough the undersignedd attorneyss, hereby
16
       consen to the dismissal of th
                                   his action without
                                              w       p ejudice as to the Uniited States and
17
       California.
18
19
       Dated: December 10,2020             Resp
                                              pectfully suubmitted,
20
                                           NICOLA T. ANNA
21                                         Unitted States A
                                                          Attorney
                                           DAVVID K. B ARRETT
22                                         Assiistant Uniteed States A
                                                                     Attorney
                                           Chieef, Civil F aud Section
23
24
25                                         LISA
                                              A A. PAL OMBO
                                           Assiistant Uniteed States A
                                                                     Attorney
26
                                           Atto
                                              orneys for tthe
27                                         Unitted States oof America
28
                                                       1
Case 2:18-cv-10632-MWF-RAO Document 25 Filed 12/11/20 Page 4 of 6 Page ID #:149
Case 2:18-cv-10632-MWF-RAO Document 25 Filed 12/11/20 Page 5 of 6 Page ID #:150
Case 2:18-cv-10632-MWF-RAO Document 25 Filed 12/11/20 Page 6 of 6 Page ID #:151
